Exhibit 10.43

THIRD AMENDMENT


TO


LIMITED PARTNERSHIP AGREEMENT


AND


AMENDED AND RESTATED LIMITED PARTNERSHIP CERTIFICATE


OF


COACHMAN'S LIMITED PARTNERSHIP

This THIRD AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT AND AMENDED AND RESTATED
LIMITED PARTNERSHIP CERTIFICATE OF COACHMAN'S LIMITED PARTNERSHIP (this
"Amendment") is entered into as of the 23rd day of January, 2003.

RECITALS:

A. As of April 12, 1988, Interstate Business Corporation (the "General Partner")
and one or more other parties (collectively, the "Limited Partners") formed a
limited partnership known as Coachman's Landing Apartments (the "Partnership"),
pursuant to the laws of the State of Maryland, and caused their Certificate of
Limited Partnership of Coachman's Limited Partnership (the "Original
Certificate") to be filed among the partnership records of the Maryland State
Department of Assessments and Taxation (the 'Partnership Records") on April 21,
1988. The Original Certificate was amended by that certain Limited Partnership
Agreement and Amended and Restated Limited Partnership Certificate of Coachman's
Limited Partnership (the "Agreement and Amended and Restated Certificate"),
signed by the General Partner the other Partners in the Partnership, and filed
among the Partnership Records on November 30, 1988. The Original Certificate, as
amended by the aforesaid Agreement and Amended and Restated Certificate, and as
the same has been or may have been further amended, is referred to herein as the
"Certificate". The organizational documents of the Partnership, including the
Certificate and this Amendment (collectively, the "Partnership Organizational
Documents"), are listed on Exhibit A which is attached hereto and incorporated
herein by reference. Capitalized terms used herein without definition shall have
the meanings given to them in the Partnership Organizational Documents.

B. This Amendment is entered into by the General Partner and by AMERICAN HOUSING
PROPERTIES, L.P., a Delaware corporation (the "Managing General Partner") to
reflect the admission of the Managing General Partner as Managing General
Partner of the Partnership and as Limited Partner in the Partnership, the
withdrawal from the Partnership of a former Limited Partner, and for other
purposes as set forth herein.

NOW, THEREFORE,

in consideration of the foregoing, which is incorporated herein by reference as
if fully restated, and in further consideration of the mutual representations,
warranties, covenants, promises, certifications and agreements herein, and for
other good and valuable consideration, the receipt and sufficiency of all of
which are hereby acknowledged, the parties hereby agree as follows:



1. Admission as Partner.



(a) Managing General Partner. Pursuant

to the Partnership Organizational Documents, the Managing General Partner is
hereby admitted to the Partnership as Managing General Partner, with a
Percentage Interest as set forth in Exhibit A attached hereto. By signing below,
the Managing General Partner hereby agrees to bound in all respects by the
Partnership Organizational Documents. All other general and limited partners in
the Partnership are also signing below to signify their concurrence in the
admission of the Managing General Partner as Managing General Partner in the
Partnership with Percentage Interest as aforesaid.





(b) Limited Partner. Pursuant to the Partnership Organizational Documents, the
Managing General Partner is hereby admitted to the Partnership as a Limited
Partner, with a Percentage Interest as set forth in Exhibit A attached hereto.
By signing below, the Managing General Partner hereby agrees to bound in all
respects by the Partnership Organizational Documents. All other general and
limited partners in the Partnership are also signing below to signify their
concurrence in the admission of the Managing General Partner as Limited Partner
in the Partnership with Percentage Interest as aforesaid.



2. Withdrawal; Redemption

. The Withdrawing Partner identified as such on the signature page hereto (the
"Withdrawing Partner') hereby withdraws from the Partnership. By signing below,
the Managing General Partner and all other general and limited partners in the
Partnership hereby acknowledge and accept the said withdrawal by the Withdrawing
Partner from the Partnership, and hereby redeem all interests of the Withdrawing
Partner in the Partnership.





3. General.



(a) Notices hereunder and under the Partnership Organizational Documents shall
be in writing and shall be deemed to be sufficiently given or made when
delivered via prepaid certified or registered first class U.S. mail, return
receipt requested, to the parties at their addresses set forth on Exhibit A
hereto. The notice addresses of the parties for the purpose hereof may be
changed at any time and from time to time by notice given in accordance with the
foregoing.



(b) This Amendment has been executed in, is to be performed in, and shall be
enforced, governed and construed in all respects in accordance with the laws of
the State of Maryland. This Amendment and the rights, powers and duties set
forth herein shall be binding upon and inure to the benefit of the parties and
their legal representatives, successors assigns. In the event that any provision
of this Amendment is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent of
such invalidity or unenforceability and shall be deemed modified to conform with
such statute or rule of law. Any provision hereof which may prove invalid or
unenforceable shall not affect the validity or unenforceability of any other
provision hereof. This Amendment may be executed in multiple counterparts and/or
via multiple and separate signature pages. All such counterparts and signature
pages shall constitute collectively one Amendment.



 

IN WITNESS WHEREOF, the parties

have executed this Amendment under seal as of the date first set forth above.





General Partner:

INTERSTATE BUSINESS CORPORATION
a Delaware corporation

By: /s/ J. Michael Wilson
J. Michael Wilson, President

Managing General Partner

AMERICAN HOUSING PROPERTIES, L.P.
a Delaware limited partnership

By: /s/ J. Michael Wilson
Print: J. Michael Wilson
Title: President



The undersigned hereby consents to the foregoing and, upon and immediately after
admission of the Managing General Partner as a Partner in the Partnership, has
withdrawn and hereby withdraws from the Partnership.

Withdrawing Limited Partner:

WILSON SECURITIES CORPORATION,
a Delaware corporation

By: /s/ J. Michael Wilson
J. Michael Wilson, President



Exhibit A
Coachman's Limited Partnership
January 23, 2003

ORGANIZATIONAL DOCUMENTS:


Limited Partnership Certificate of Coachman's Limited Partnership, filed April
21, 1988

Limited Partnership Agreement and Amended and Restated Limited Partnership
Certificate of Coachman's Limited Partnership, filed November 30, 1988

Assignment of Partnership Interest and Amendment to the Certificate of Limited
Partnership of Coachman's Limited Partnership, dated as of June 30, 1997

IGC transferred 0.9 percent GP interest, and 49 percent LP interest, to IBC

Assignment of Partnership Interest and Amendment to the Certificate of Limited
Partnership of Coachman's Limited Partnership, dated as of September 28, 2001

IGC transferred 0.1 percent GP interest to IBC, and withdrew from the
Partnership

IBC transferred 0.1 percent LP interest to WSC

Third Amendment to Limited Partnership Agreement and Amended and Restated
Limited Partnership Certificate of Coachman's Limited Partnership, dated January
23, 2003

Admission of American Housing Properties, L.P. as Limited Partner and Managing
General Partner

Withdrawal of Wilson Securities Corporation as Limited Partner

PARTNERSHIP INTERESTS:

     

Capital Contribution

Percentage Interest

Managing General Partner:
American Housing Properties, L.P.
222 Smallwood Village Center
St. Charles (Waldorf), Maryland 20602
301-843-8600

Limited Partner:
American Housing Properties L.P.
222 Smallwood Village Center
St. Charles (Waldorf), Maryland 20602
301-843-8600

General Partner
Interstate Business Corporation
222 Smallwood Village Center
St. Charles (Waldorf), Maryland 20602
301-843-8600


$126,316.00






$1,073,684.00




N/A


10%






85%




5%